Exhibit 3 CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS DATED: 15 NOVEMBER 2007 For DUBAI HOLDING INVESTMENTS GROUP LLC with MORGAN STANLEY BANK INTERNATIONAL LIMITED as the Mandated Lead Arranger and MORGAN STANLEY BANK INTERNATIONAL LIMITED as Facility Agent and MORGAN STANLEY BANK INTERNATIONAL LIMITED as Security Trustee CREDIT FACILITY AGREEMENT CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS CONTENTS Clause Page 1 Interpretation
